Citation Nr: 1628317	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO. 13-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to November 1976. He died in March 2009. The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in March 2009. The underlying causes of death listed on his dead certificate were pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia.

2. At the time of the Veteran's death he was not service-connected for any disabilities.

3. The Veteran died more than five years following his discharge from service and did not have a service-connected disability rated as totally disabling.


CONCLUSION OF LAW

The claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318  is without legal merit. 38 U.S.C.A. § 1318  (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, with respect to the claim for DIC the pertinent facts are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duty to notify and assist. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004). The claim of service connection for the cause of the Veteran's death requires further development which is addressed in the remand section, below.

II. DIC Under 38 U.S.C. 1318

DIC is payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected. 38 U.S.C.A. § 1318(a). A deceased veteran for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years from the veteran's separation from active service. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC under 38 U.S.C. § 1318. The Veteran was not awarded service connection for any disability during his lifetime, and died in March 2009. As such, the Veteran died more than five years after his discharge from service and at no point had a service-connected disability rated as totally disabling. The appellant has not advanced any arguments refuting these facts. As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1318 is denied.


REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 U.S.C.A. § 5103A(a). As the appellant is unrepresented in this case, VA has a duty to construe her claim liberally. See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). 

In this case, the Veteran's causes of death were pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia. Service treatment records reflect numerous complaints of chest pain, congestion, productive coughing, and several diagnoses of upper respiratory infections. The appellant has generally asserted that the Veteran's cause of death is related to his active duty service, which when liberally construed can constitute an assertion that his noted pneumonia was related to his respiratory issues in service. In light of these facts, and as there is otherwise insufficient medical evidence to decide the claim, the Board finds it must remand the claim for a medical opinion to determine whether the Veteran's noted causes of death, in particular pneumonia and acute respiratory distress syndrome, were casually related to his active service, including the complaints of respiratory symptoms and diagnoses of upper respiratory infections.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the appellant.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the appellant should be notified and given an opportunity to provide them.

2. Obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the Veteran's causes of death. The electronic claims file must be reviewed by the VA examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the noted causes of death, specifically pneumonia, acute respiratory distress syndrome and leukemia, are related to the Veteran's active service?

The underlying reasons for the opinions expressed must be included.  Review of the entire claims file is required; however, attention is invited to December 1973, May 1974, October 1974 and April 1975 service treatment records showing complaints of respiratory symptoms and diagnoses of upper respiratory infections (VBMS, document labeled STR - Medical, receipt date 06/02/15) and a November 2003 private chest x-ray noting right middle lobe scarring and bulbous changes of the right lung apex (VBMS, document labeled Medical Records - Private, receipt date 09/30/2011).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


